By the Court,

Bennett, J.
The action was brought upon a judgment of the court of common pleas of the city of New York.
Two points are made by the appellants ; one, that the certificate of exemplification is insufficient; the other, that there is no proof that the John P. Manrow sued here is the same John P. Manrow against whom judgment was rendered in New York. I think neither position tenable.
The exemplification of the record is attested by the clerk under the seal of the court, and the presiding judge of the court certifies that the attestation is in due form of law. This is all that is required by the Act of Congress of May 26, 1790. (Peters' U. S. Statutes, vol. 1, p. 122; 1 Greenleaf Ev. sec. 504 to 507.)
As to the second point. The authorities establish, that, prima facie, John P. Manrow, against whom the judgment in New York was obtained, is the John P. Manrow now sued. (Cow. and Hill's Notes, 1301, and cases there cited ; 1 Greenleaf Ev. sec. 575 in note.)
Judgment affirmed.